The appellant has filed a motion to complete the record as to certain bills of exception. It is made to appear that the term of the court adjourned on the 2d day of May, 1903. The bills were presented to the clerk for filing on May 11, 1903, but were not filed until May 12. This being after the adjournment of the term of court at which the conviction was had, the bills of exception can not be considered, and the action of the clerk below was correct in omitting them from the transcript. The motion is accordingly overruled.
Motion overruled.
                          ON REHEARING.                       February 17, 1904.